Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2529

                           MERSSI HEYDEMANS,

                                Petitioner,

                                      v.

              ALBERTO R. GONZALES, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                        Selya, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Lipez, Circuit Judge.




     Merssi Heydemans on brief pro se.
     Peter D. Keisler, Assistant Attorney General, Greg D. Mack,
Senior Litigation Counsel, and Jeffrey A. McLellan, Trial Attorney,
on brief for appellee.



                             August 31, 2006
           Per Curiam. Merssi Heydemans seeks review of a Board of

Immigration     Appeals   (BIA)   order    affirming    a    decision   by    an

immigration judge (IJ) that found him ineligible to apply for

asylum and denied his application for withholding of removal and

protection under the Convention Against Torture. For the following

reasons, we deny his petition for review.

           1. We lack jurisdiction to review the IJ's determination

that Heydemans is ineligible for asylum because his application

seeking   asylum   was    untimely   and   he   did    not   qualify    for   an

exception. Hayek v. Gonzales, 445 F.3d 501, 506-07 (1st Cir. 2006)

(per curiam).

           2.    In its decision dated September 15, 2005, the BIA

adopted and affirmed the IJ's decision dated April 14, 2004, and so

we review the reasoning in the IJ's decision.           Id. at 506.     The IJ

relied on the correct legal standards, and substantial evidence of

record supports her decision (she described that evidence in her

decision, and we do not repeat it here). Accordingly, the decision

to deny the application for withholding of removal and protection

under the Convention Against Torture must be upheld. Cf. Nikijuluw

v. Gonzalez, 427 F.3d 115, 122 (1st Cir. 2005) (sustaining the

denial of an asylum claim by an Indonesian Christian whose church

had been burned down because his church was being rebuilt, his

Christian family members continued to live safely in Indonesia, and




                                     -2-
the   country   conditions   report   confirmed   that    anti-Christian

violence had declined significantly).

           3.    Heydemans   offers   new   materials    to   support   his

petition, but we may not consider them because our review is

limited to the materials in the appellate record.         See 8 U.S.C. §

1252(b)(4)(A).

           The petition for review is denied.




                                  -3-